Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11, and 18 are objected to because of the following informalities:  The claims disclose two iterations of “a customized blockchain” on lines 13 and 15.  Appropriate correction is required. The Examiner believes the second iteration is supposed to be “the customized blockchain”
Claims 7, 14, and 21 discloses “PeerCoion” which seems to be misspelling of PeerCoin as disclosed in the specifications. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-11, 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent Claims 4, 11, and 18 disclose the limitation “wherein data associated with the entry includes at least one winning condition and is stored in a contract created by a decentralized platform with input by at least one of the computer or client device usinq a customized blockchain and funded by cryptocurrency representing the currency on the decentralized platform using a customized blockchain configured to support wagering contracts” is not disclosed in the specification. The closest disclosure the Examiner could find is with regard to paragraphs [0052-0058] which disclose of a contracted being created and having winning conditions in which players can provide a predetermined amount of currency such as cryptocurrency as well as a contract being stored. However, none of those passages explicitly disclose “a contract created by a decentralized platform with input by at least one of the computer or client device using a customized blockchain”. In other words, while the specifications discloses that a contract is being created, there is no disclosure with such specificity with regard to the contract being “created by a decentralized platform with input by at least one of the computer or client device using a customized blockchain”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7, 14, and 21 uses trademarked terms.	For example, Bitcoin and Dogecoin are trademarked.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 11, 13-14, 15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) in view of Furukawa 20190386834 (Furukawa) and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia’” (Aaron). Regarding Claims 4, 11, 18.Cage discloses a trustless or semi-trustless wagering method and/or one or more non- transitory computer-readable storage media having program instructions stored thereon that when executed by a computing system, directed the computing system to at least and/or a system (Fig 2b; para 26, 47, 74, 78. The computer system is interpreted as comprising a non-transitory computer readable storage media having memory in with program instructions for carrying out the wagering method.) comprising:
	receiving, by a computer, a transaction request for a lottery, raffle or wagering event from a client device (Abstract, para 27, 44, 46. Players make a request to play a lottery game via their client device such as a portable phone),
	wherein the transaction request includes data representative of a location of the client device (para 10, 13-14, 17, 27. The location of the client device needs to be determined so that the device is allowed to implement a lottery game);
	transmitting, by the computer, a list of one or more available lotteries, raffles or wagering events to the client device according to the location of the client device (para 88, 135-136, 149. The system presents available games on the client device for the player to play based on the player location.);
	transmitting, by the computer, a result of the entry to the client device (para 100, 106, 109. The system determines if the selected numbers results in a winning lottery number set and notifies players.);
	wherein data associated with the entry includes at least one winning condition (para 109-110. When a player matches selected numbers with drawn lottery numbers, that results in the player winning.);
	causing, by the computer, any winnings to be paid out according to the at least one winning condition to a user of the client device associated with a winning entry (para 109-113. When a player achieves a winning condition the winnings is paid out to the player)
	While Cage discloses entries being made for a chance at winning a prize, Cage failed to disclose wherein such entries are stored in a contract created by a platform with input by at least one of the computer or client device using a customize blockchain.
	However, Cage does that when it comes to players making entries for a chance at winning a prize, a contract is made in the form of a lottery ticket (para 75, 88, 110, 118, 166). In this case, the lottery tickets that are generated are interpreted as contracts being made at a chance of winning a prize. 
	Furthermore, Furukawa teaches of a blockchain management system (Abstract) that teaches contracts being created by a platform with input by at least one of the computer or client device using a customize blockchain (Abstract, para 9, 14, 29, 31. Inputs made by computers communicating with one another via a peer-to-peer network for a contract is registered on a blockchain is interpreted as contracts being created by a platform with input by at least one of the computer or client device using a customize blockchain.) because it can help enable individual users to use smart contracts safely without verifying contracts (para 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to incorporate Furukawa’s teachings because 
because it can help enable individual users to use smart contracts safely without verifying contracts as taught by Furukawa.
	Cage and Furukawa failed to disclose such contracts being funded by cryptocurrency representing the currency on the decentralized platform using a customize blockchain configured to support wagering contracts.
	However, Evans discloses lottery contracts/tickets being implemented (Abstract) implementing contracts funded by cryptocurrency representing the currency on a platform using a customized blockchain configured to support wagering contracts (para 64. When it comes to lotteries in which payments transactions are made, such transaction can be via block chain. Furthermore, since lottery tickets can be purchased, this means that the contract associated with the lottery ticket is funded via blockchain.); receiving, by the computer, an entry including a user- selected amount of a currency from the client device for a chance at winning a prize in the one or more available lotteries, raffles or wagering events (para 144. Players can enter the amount of money he/she wishes to spend on lottery for buying lottery tickets) because it can reduce potential for adverse gambling or gambling addiction because large sums of money cannot be used solely for bulk lottery ticket purchases (para 68).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Evans’ teachings with Cage and Furukawa because it can reduce potential for adverse gambling or gambling addiction because large sums of money cannot be used solely for bulk lottery ticket purchases as taught by Evans.
	While the combination of Cage and Furukawa and Evans teaches funding contract on a platform using blockchain, the combination failed to disclose wherein the platform is decentralized platform.
	However, Aaron discloses that when it comes to blockchain, it has the potential to decentralize the way we store data and manage information, potentially leading to a reduced role for one of the most important regulatory actors in our society: the middleman and that blockchain technology enables the creation of decentralized currencies, self-executing digital contracts (smart contracts) and intelligent assets that can be controlled over the Internet (smart property)(para 1-2). In other words, Aaron is interpreted as teaching that, rather than blockchain being implemented on a centralized server, it is implemented via decentralized servers because it would make blockchain comparable to a decentralized platform like Internet and therefore shift the balance of power away from centralized authorities in the field of communications, business, and even politics or law (para 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the funding of the Cage’s lottery game can funded by the currency on a decentralized platform using a customized blockchain as taught by Aaron In other words, since the combination of Cage and Furukawa and Evans discloses using a cryptocurrency platform for purchasing lottery tickets, this means a middleman (such as a banking system) is eliminated for purchasing such tickets because the platform is decentralized and therefore there is no need for a central regulator actor such as a banking system (para 1-2).
	Cage and Aaron further discloses, wherein the decentralized platform (Aaron: para 1-2): is communicably coupled to at least one of the computer and the client device (Cage: Fig 1, elem 125, para 47, 61, 94-95. The gaming facility is in communication with a client device, elem 121.).
	In regards to the decentralized platform being outside the control of the computer and the client device, it should also be noted that, Aaron discloses “The blockchain is a distributed, shared, encrypted database that serves as an irreversible and incorruptible public repository of information. It enables, for the first time, unrelated people to reach consensus on the occurrence of a particular transaction or event without the need for a controlling authority. Blockchain technology has the potential to reduce the role of one of the most important economic and regulatory actors in our society—the middleman. By allowing people to transfer a unique piece of digital property or data to others, ina safe, secure, and immutable way, the technology can create: digital currencies that are not backed by any governmental body; self-enforcing digital contracts (called smart contracts), whose execution does not require any human intervention; decentralized marketplaces that aim to operate free from the reach of regulation; 4 decentralized communications platforms that will be increasingly hard to wiretap; and Internet-enabled assets that can be controlled just like digital property (called smart property). (page 2) and also discloses “Decentralized autonomous organizations are a specific kind of decentralized organization that are both autonomous (in the sense that, after they have been deployed on the blockchain, they no longer need nor heed their creators) and self- sufficient (in the sense that they can accumulate capital, such as digital currencies or physical assets). Decentralized autonomous organizations can charge users for the services they provide, in order to pay others for the resources they need. As long as they receive sufficient funds to operate on their own, they can thus subsist independently of any third party. If a decentralized organization is truly autonomous, no one (including its original creator) can control it after it has been deployed on the blockchain” (page 17).
	In this case, the implementation of blockchain results in a decentralized platform, which means, as taught by Aaron, there is no centralized authority which means all computers and client device, such as those taught by Cage, would be outside the control of the computer and the client device. In other words, the nature of a decentralized platform is to avoid a centralized authority which would mean that no single entity would have control, let alone Cage’s computer or client device.

Regarding Claims 6, 13, 20.
Evans further discloses wherein wherein the any winnings to be paid out are paid in currency that is  valued based on at least one of the amount of the cryptocurrency and the at least one winning condition associated with the contract (Abstract, para 64, 144. A payment system in which cryptocurrency such a bitcoin is paid out is interpreted as reading on the limitation.)

Regarding Claims 7, 14, 21.
Evans further disclose wherein the cryptocurrency is or includes at least one of Bitcoin, LiteCoin, PeerCoion, PrimeCoin, Namecoin, Ripple, Quark, Freicoin, Mastercoin, Nxt, Auroacoin, DogeCoin, or Ethereum (para 64. Bitcoin is disclosed).

Regarding Claim 19.
Cage further discloses wherein the client device includes a GPS sensor, and wherein the data representative of the location of the client device include GPS data (para 10, 32, 95, 167)

Claims 8-9, 15-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) and Furukawa 20190386834 (Furukawa) and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia’” (Aaron) in view of Asher et al., US 20040204232 (Asher) and Myers et al., US 20150310424 (Myers)
Regarding Claims 8, 15, 22,
Cage and Furukawa and Evans and Aaron further discloses the method of Claim 6 but failed to disclose wherein the at least one winning condition includes a portion of a transaction hash
	However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the winning conditions of Cage and Furukawa and Evans such that it can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded because it would provide an unpredictable result by providing an unknown outcome in which a player can wager upon as taught by Asher.
	While the combination of Cage in view of Evans and Aaron and Asher means that the winning condition can be based upon an unknown outcome, the combination fails to disclose wherein such a winning condition, which being unknown, can includes a portion of a transaction hash.
	However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and
Evans and Aaron and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
	To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) and Evans discloses in which a decentralized platform like blockchain can be used as a form of currency for purchasing lottery contracts (para 64, 144). Asher teaches that when it comes to wagering contracts, outcomes can be based on known or unknown conditions. In other words, Asher is interpreted as teaching that winning conditions can be based on known and unknown variables. Furthermore, Myers teaches that values can be derived from hashes of blockchains, wherein such values are unknown, which is therefore viewed as a form of random number generation. Therefore, the combination of Cage with Evans and Aaron and Ayers and Myers is interpreted as Cage teaching of a location-based lottery system in which players can play a lottery game, in which, rather than using a random number generator for determining the values of the winning condition (as taught by Cage), the random number generation can be derived from determining values from Myers’ blockchains teaching because winning conditions can be derived from known and unknown variables (as taught by Ashers). In other words, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the random number generation of values for winning condition of Cage with the value generation of Myers’ block chain teachings because winning conditions can be based on known and unknown conditions.
	Cage and Furukawa and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evans can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain. Regarding Claims 9, 16. Evans further discloses disclose wherein the portion of the transaction hash includes at least first two numbers of the transaction hash (para 71. lottery systems can have it where there only needs to be two numbers to be match for there to be a winning condition because it gives players the ability to win an award even if the player fails to correctly selected all the right numbers).
	To further elaborate on the Examiner interpretation, because the combination of Cage and Furukawa and Evans and Aaron Asher and Myers teaches a lottery system in which values for determining the winning condition of Cages’ lottery system can be derived from the transaction hashes of cryptocurrency (as taught by Myers). Furthermore, since Evans’ teaches that multiple numbers drawn can be used for determining the winning condition of a lottery game (ie: a player can win if they match 1, 2, 3, 4, 5 or 6 numbers), this is interpreted as teaching wherein the portion comprises at least first two numbers of the transaction hash because at least the first two number of the transaction hash needs to be determined in order to determine if there is a winning condition in which the player has matched at least two numbers as taught by Evans.
	
Regarding Claims 10, 17, 23.
Cage and Furukawa and Evans and Aaron further discloses the entry includes user-selected amounts of a plurality of cryptocurrencies (Evans: para 64, 144. Since the combination of Cage and Furukawa and Evans is interpreted as teaching using cryptocurrency as a form of payment for playing lottery, and Evans further teaches that players can select the amount for payments for lottery, the combination is interpreted as teaching the entry including user- selected amounts of a plurality of cryptocurrencies).

Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) and Furukawa 20190386834 (Furukawa) and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia’” (Aaron) in view of Asher et al., US 20040204232 (Asher) and Myers, US 20150310424 (Myers) and view of Lesavich et al., US 20160321654 (Lesavich). 
Regarding Claim 24-25. 
Cage and Furukawa and Evans and Aaron further discloses the method of Claim 6, 13 but failed to disclose wherein the at least one winning condition includes a portion of a transaction hash
	However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the winning conditions of Cage and Furukawa and Evans and Aaron such that it can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded because it would provide an unpredictable result by providing an unknown outcome in which a player can wager upon as taught by Asher.
	While the combination of Cage and Furukawa and Evans and Aaron and Asher means that the winning condition can be based upon an unknown outcome, the combination fails to disclose wherein such a winning condition, which being unknown, can includes a portion of a transaction hash.
	However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and Furukawa and Evans and Aaron and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
	To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) in which Evans teaches a platform like blockchain being used as a form of currency for purchasing
lottery contracts (para 64, 144). Asher teaches that when it comes to wagering contracts, outcomes can be based on known or unknown conditions. In other words, Asher is interpreted as teaching that winning conditions can be based on known and unknown variables. Furthermore, Myers teaches that values can be derived from hashes of blockchains, wherein such values are unknown, which is therefore viewed as a form of random number generation. Therefore, the combination of Cage with Evans and Ayers and Myers is interpreted as Cage teaching of a location-based lottery system in which players can play a lottery game, in which, rather than using a random number generator for determining the values of the winning condition (as taught by Cage), the random number generation can be derived from determining values from Myers’ blockchains teaching because winning conditions can be derived from known and unknown variables (as taught by Ashers). In other words, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the random number generation of values for winning condition of Cage with the value generation of Myers’ block chain teachings because winning conditions can be based on known and unknown conditions.
	Cage and Furukawa and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evan can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain.
	Cage and Furukawa and Evans and Aaron and Asher and Myers failed to disclose wherein the extraction from is done so by one or more oracles associated with the decentralized platform.
	However, Lesavich discloses that cryptocurrency uses a SHA-256 hash algorithm generate verifiably "random" numbers in a way that requires a predictable amount of CPU effort (para 383).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Lesavich’s teachings with Asher and Myers to extract the hash because it would only require a predictable amount of cpu effort to do so as taught by Lesavich. In this case, the applicant's specification discloses that an oracle may refer to an executable set of instructions that interface with a computer for extracting data. The SHA-256 hash algorithm for extracting the random number of a transaction hash is interpreted as an oracle.).

Regarding Claim 26.
Cage and Furukawa and Evans and Aaron further discloses the method of Claim 20 but failed to disclose wherein the at least one winning condition includes a portion of a transaction hash extracted from the cryptocurrency.
	However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the winning conditions of Cage and Furukawa and Evans and Aaron such that it can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded because it would provide an unpredictable result by providing an unknown outcome in which a player can wager upon as taught by Asher.
While the combination of Cage in view of Evans and Asher means that the winning condition can be based upon an unknown outcome, the combination fails to disclose wherein such a winning condition, which being unknown, can includes a portion of a transaction hash.
	However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and Furukawa and Evans and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
	To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) in combination with Evans that teaches a platform like blockchain can be used as a form of currency for purchasing lottery contracts (para 64, 144). Asher teaches that when it comes to wagering contracts, outcomes can be based on known or unknown conditions. In other words, Asher is interpreted as teaching that winning conditions can be based on known and unknown variables. Furthermore, Myers teaches that values can be derived from hashes of blockchains, wherein such values are unknown, which is therefore viewed as a form of random number generation. Therefore, the combination of Cage with Evans and Aaron and Ayers and Myers is interpreted as Cage teaching of a location-based lottery system in which players can play a lottery game, in which, rather than using a random number generator for determining the values of the winning condition (as taught by Cage), the random number generation can be derived from determining values from Myers’ blockchains teaching because winning conditions can be derived from known and unknown variables (as taught by Ashers). In other words, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the random number generation of values for winning condition of Cage with the value generation of Myers’ block chain teachings because winning conditions can be based on known and unknown conditions.
	Cage and Furukawa and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evan can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain.
	Cage and Furukawa and Evans and Aaron and Asher and Myers failed to disclose one or more oracles associated with the decentralized platform; and means for identifying the at least one winning condition according to at least one transaction hash extracted from the cryptocurrency by the one or more oracles.
	However, Lesavich discloses that cryptocurrency uses a SHA-256 hash algorithm generate verifiably "random" numbers in a way that requires a predictable amount of CPU effort (para 383).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Lesavich’s teachings with Asher and Myers to extract the hash because it would only require a predictable amount of cpu effort to do so as taught by Lesavich. In this case, the applicant's specification discloses that an oracle may refer to an executable set of instructions that interface with a computer for extracting data. The SHA-256 hash algorithm for extracting the random number of a transaction hash is interpreted as an oracle. Furthermore, since the extraction is done so through the use of cryptocurrency, this means that the hash algorithm for extraction is associated with a decentralized platform because cryptocurrency is a form of decentralized platform associated with currency exchanges. ).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) in view of Furukawa US20190386834 (Furukawa) and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia’” (Aaron) in further view of Asher et al., US 20040204232 (Asher) and Myers et al., US 20150310424 (Myers) and Yaldoo et al., US 20080015005 (Yaldoo).
Regarding Claims 27, 28:
Cage and Furukawa and Evans and Aaron failed to disclose wherein the at least one winning condition includes a portion of a transaction hash.
	However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the winning conditions of Cage and Furukawa and Evans and Aaron such that it can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded because it would provide an unpredictable result by providing an unknown outcome in which a player can wager upon as taught by Asher.
	While the combination of Cage in view of Evans and Aaron and Asher means that the winning condition can be based upon an unknown outcome, the combination fails to disclose wherein such a winning condition, which being unknown, can includes a portion of a transaction hash.
	However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and Furukawa and Evans and Aaron and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) and in combination with Evans teaches in which a platform like blockchain being used as a form of currency for purchasing lottery contracts (para 64, 144). Asher teaches that when it comes to wagering contracts, outcomes can be based on known or unknown conditions. In other words, Asher is interpreted as teaching that winning conditions can be based on known and unknown variables. Furthermore, Myers teaches that values can be derived from hashes of blockchains, wherein such values are unknown, which is therefore viewed as a form of random number generation. Therefore, the combination of Cage with Evans and Aaron and Ayers and Myers is interpreted as Cage teaching of a location-based lottery system in which players can play a lottery game, in which, rather than using a random number generator for determining the values of the winning condition (as taught by Cage), the random number generation can be derived from determining values from Myers’ blockchains teaching because winning conditions can be derived from known and unknown variables (as taught by Ashers). In other words, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the random number generation of values for winning condition of Cage with the value generation of Myers’ block chain teachings because winning conditions can be based on known and unknown conditions.
Cage and Furukawa and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evans can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain.
While the combination of Cage and Furukawa and Evans and Aaron and Asher and Myers disclose wherein the at least one winning condition includes a portion of a transaction hash, the combination failed to disclose wherein the at least one winning condition includes portions of a plurality of transaction hashes associated with at least some of the plurality of cryptocurrencies.
However, Yaldoo discloses that when it comes to a game like lottery (Fig 1. Abstract) players can be grated the ability to play a lottery game in which the winning condition (ie: correctly matching a drawn number) can be across multiple drawings wherein players are given larger and larger prizes each time a number drawn matches the player's numbers (Fig 4. Abstract. Para 43-46) because if can result in players winning very large prizes (Abstract) and allows the player to enjoy playing multiple games with a selected set of numbers or allows the player to change numbers every five minutes (para 9) and increases the interest of consumers by offering players the option to participate in multiple drawings with a single wager that provides a player multiple potential prize combinations even if the all the numbers, letters, or characters selected by the player do not match exactly all the winning numbers, letters, or characters presented by a particular lottery commission (para 11).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yaldoo’s teachings with Cage and Furukawa and Evans and Aaron and Asher and Myers because it can increases the interest of consumers by offering players the option to participate in multiple drawings with a single wager that provides a player multiple potential prize combinations even if the all the numbers, letters, or characters selected by the player do not match exactly all the winning numbers, letters, or characters presented by a particular lottery commission as taught by Yaldoo.
To further elaborate, since the combination Cage and Furukawa and Evans and Aaron and Asher and Myers teaches a lottery contract in which the winning condition is determined based utilizing blockchain, by incorporating Yaldoo’s teachings of having multiple drawings performed, the lottery the contract with the winning condition (as taught by Asher) in which values for determining the winning condition can be derived from the hash of cryptocurrency (as taught by Myers) would require a plurality of transaction hashes in order so there can be a plurality of drawings made (as taught by Yaldoo)


Response to Arguments
Applicant’s arguments with respect to claims 4, 6-11, 13-26 have been considered but are moot because the new ground of rejection does not rely on the new reference, namely Furukawa, US20190386834, that is being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY K WONG/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715